Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 09/09/2022.]
Claims 1-10 are pending. 
Claims 1, 9 and 10 are independent. 


Response to Arguments
Applicant’s arguments, see pages 6-12, filed 09/09/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YOU et al. (US 2014/0333250).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by YOU et al. (US 2014/0333250).

Re claim 1, YOU teaches (Figures 1-3) a control apparatus that controls a stepping motor (150), of which position can be commanded by applied current values (para 79), comprising:
a determination unit (Fig. 3; 300; para 93) configured to determine a current value (Vref) to be applied to the stepping motor (para 93) by looking up a first driving table (para 107; discloses that the constant current value is determined based on a look-up table), which is to be looked up when driving is to be performed in a first driving direction (para 98; when the motor is driven in a normal operation), and a second driving table (para 79; discloses that multiple constant current control values are stored), which is to be looked up when driving is to be performed in a second driving direction in reverse of the first driving direction (para 84; discloses motor to be driven in a reverse direction),
wherein the determination unit (330) includes an interpolation calculation unit (Fig. 3; calculator 320) configured to calculate the current value (calculated load value is based on the current control value Vref) by interpolation calculation that looks up both the first driving table (Fig. 16; para 107) and the second driving table (Fig. 16; para 107), in a case in which driving is to be performed in a driving direction different from a driving direction of a preceding driving operation (para 107-108; the load torque levels correspond to normal operation or reverse operation).

Re claim 2, YOU teaches the apparatus according to claim 1, further comprising:
an interval determining unit (330) configured to determine an interpolation interval (para 108; high/low limit), in a range to be driven (para 108; determines the range or load for the motor), in which the interpolation calculation is to be performed (para 108),
wherein the interpolation calculation unit determines a current value (constant current value) for driving within the interpolation interval by the interpolation calculation (para 108; determines if its high load or low load which corresponds to the target current value), and
determines a current for driving outside the interpolation interval by looking up one of the first driving table and the second driving table (para 108).

Re claim 5, YOU teaches the apparatus according to claim 1, wherein the interpolation calculation unit calculates a current value based on linear combination of two current values held by the first driving table and the second driving table, respectively (para 108).

Re claim 6, YOU teaches the apparatus according claim 1, further comprising: a storage unit (130) configured to store the first driving table and the second driving table (para 79).

Re claim 7, YOU teaches the apparatus according to claim 2, wherein the interval determining unit dynamically determines the interpolation interval based on the difference between the two current values held by first driving table and the second driving table, respectively (para 107; compares the differences of the values).

Re claim 8, YOU teaches the apparatus according to claim 7, wherein the interval determining unit determines a longer interpolation interval if the difference is larger than a predetermined amount (para 107 and 108) and determines a short interpolation interval if the difference is smaller than the predetermined amount (para 107 and 108).

Re claim 9, YOU teaches (Figures 1-3) a method of controlling a stepping motor (150), of which position can be commanded by applied current values (para 79), comprising:
determining a current value (Vref) to be applied to the stepping motor (Fig. 3; 300; para 93) by looking up a first driving table (para 107; discloses that the constant current value is determined based on a look-up table), which is to be looked up when driving is to be performed in a first driving direction (para 98; when the motor is driven in a normal operation), and a second driving table (para 79; discloses that multiple constant current control values are stored), which is to be looked up when driving is to be performed in a second driving direction in reverse of the first driving direction (para 84; discloses motor to be driven in a reverse direction),
wherein the determining, the current value (calculated load value is based on the current control value Vref) is calculated by interpolation calculation (para 107) that looks wp both the first driving table (Fig. 16; para 107) and the second driving table (Fig. 16; para 107) in a case in which driving is to be performed in a driving direction different from a driving direction of a preceding driving operation (para 107-108; the load torque levels correspond to normal operation or reverse operation). 

Re claim 10, YOU teaches (Figures 1-3) a non-transitory computer-readable (para 45) recording medium storing a program for causing a computer to execute a method of controlling a stepping motor (para 45; discloses having non-transient computer-readable medium, storing a program to execute controlling), of which position can be commanded by applied current values (para 3 and 8-11), comprising:
determining a current value (Vref) to be applied to the stepping motor (Fig. 1; 300; para 93) by looking up a first driving table (para 107; discloses that the constant current value is determined based on a look-up table), which is to be looked up when driving is to be performed in a first driving direction (para 98; when the motor is driven in a normal operation), and a second driving table (para 79; discloses that multiple constant current control values are stored), which is to be looked up when driving is to be performed in a second driving direction in reverse of the first driving direction (para 84; discloses motor to be driven in a reverse direction),
wherein the determining, the current value (calculated load value is based on the current control value Vref) is calculated by interpolation calculation (para 107) that looks wp both the first driving table (Fig. 16; para 107) and the second driving table (Fig. 16; para 107) in a case in which driving is to be performed in a driving direction different from a driving direction of a preceding driving operation (para 107-108; the load torque levels correspond to normal operation or reverse operation). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US 2014/0333250) as applied to claim 1 above, and further in view of Kashiwa (US 2013/0162191).

Re claim 3, YOU teaches the apparatus according to claim 1, but fails to explicitly teach wherein the stepping motor is a 2-phase stepping motor that has an A phase and a B phase,
each of the first driving table and the second driving table is formed as a table configured to hold a plurality of current values corresponding to one cycle for the A phase and one cycle for the B phase, and
the plurality of current values are current values in which an influence of a cogging torque has been compensated.
Kashiwa teaches (Figures 1-2) wherein the stepping motor is a 2-phase stepping motor (Fig. 1; discloses 2 phase; para 23) that has an A phase (para 26; A-phase) and a B phase (para 26; B-phase),
each of the first driving table and the second driving table is formed as a table configured to hold a plurality of current values corresponding to one cycle for the A phase (para 59) and one cycle for the B phase (para 59), and
the plurality of current values are current values in which an influence of a cogging torque has been compensated (para 54).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system taught by YOU with the system taught by Kashiwa to provide micro-step driving (see Kashiwa, para 9).

Re claim 4, YOU teaches the apparatus according to claim 1, but fails to explicitly teach wherein the stepping motor is a 2-phase stepping motor that has an A phase and a B phase,
each of the first driving table and the second driving table is formed as a table configured to hold a plurality of phase values corresponding to one cycle in common for the A phase, and
the determination unit calculates, based on the plurality of phase values, a current value in which an influence of a cogging torque in each of the A phase and the B phase has been compensated.
Kashiwa teaches (Figures 1-2) wherein the stepping motor is a 2-phase stepping motor (Fig. 1; discloses 2 phase; para 23) that has an A phase (para 26; A-phase) and a B phase (para 26; B-phase),
each of the first driving table and the second driving table is formed as a table configured to hold a plurality of phase values corresponding to one cycle in common for the A phase (para 59), and
the determination unit calculates (para 59), based on the plurality of phase values, a current value in which an influence of a cogging torque in each of the A phase and the B phase has been compensated (para 54).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system taught by YOU with the system taught by Kashiwa to provide micro-step driving (see Kashiwa, para 9).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846